Citation Nr: 1002165	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 
to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for 
obstructive sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for obstructive sleep 
apnea.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Veteran currently has obstructive sleep apnea.  An August 
2007 VA sleep medicine consultation report notes that the 
Veteran is experiencing waking episodes of choking/gasping 
for air.  He reports heroic snoring for over 12 years and 
insomnia for almost 20 years, since military experience 
began.  The Veteran has a long history of occasionally 
walking in his sleep.  A diagnosis of obstructive sleep apnea 
very likely was given.  Other diagnoses given included 
bruxism, parasomnia, and insomnia.  August and October 2008 
VA treatment records note diagnoses of sleep apnea.  

The Veteran's service treatment records do not indicate any 
treatment for, or diagnoses related to, sleeping problems.  
However, given the fact that the Veteran was treated for, and 
diagnosed with, sleep apnea within two years of separation 
from service, a VA medical examination must be provided to 
determine the nature and etiology of the Veteran's current 
obstructive sleep apnea disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed sleep apnea.  The 
examiner is to conduct a thorough 
examination of the Veteran and describe in 
detail any and all symptoms of any 
identified sleep apnea disability.  
The examiner should provide an opinion as 
to whether it is it at least as likely as 
not that any identified sleep apnea 
disability had its onset during, or is 
otherwise related to, active service.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


